 AO 93 (Rev 12/09) Search and Seizure Warrant



                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                              District of Connecticut

                In the Matter of the Search of                              )
            (Briefly describe the property to be searched                   )
             or identify the person by name and address)                    )       Case No.
                                                                            )
The cellular telephone assigned call number                                 )
786-877-6029, serviced by Verizon                                           )

                                                SEARCH AND SEIZURE WARRANT
 To:       Any authorized law enforcement officer

          An application by a federal law enforcement officer or an attorney for the government requests the search
 of the following person or property located in the _ __                      District of          New Jerse
 (identify the person or describe the property to be searched and give its location):
 see Attachment A, incorporated herein by reference. This court has authority to issue this warrant
 under 18 U.S.C. §§ 2703(c)(1 )(A) and 2711 (3)(A), and Fed. R. Crim. P. 41.
           The person or property to be searched, described above, is believed to conceal (identify the person or describe the
 property to be seized):
  Evidence of narcotics trafficking, as more fully described in Attachment B which is expressely incorporated by
  reference herein.

         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
 property.

           YOU ARE COMMANDED to execute this warrant on or before                                            Au ust 19 2019
                                                                                                             (not to exceed 14 days)
       0 in the daytime 6:00 a.m. to 10 p.m.                 ~ at any time in the day or night as I find reasonable cause has been
                                                                  established.

          Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
 taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
 place where the property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
 inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
 Hon. Sarah A.L. Merriam
                     - - -(name)
                           -- - - - - - - - --

       'M. I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
 of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
 searched or seized (check the appropriate box) l;Slror  30     days (not to exceed 30).
                                                        Ountil, the facts j usti fy 1ng, the later specific date of


 Date and time issued: ~aJlj                                                       /s/ Sarah
                                                I 1·~                ~                  - - A. L. Merriam, USMJ
 City and state:       New Haven~ C~T_ _ _ __                             Hon. Sarah A.L. Merriam, United States Magistrate Judge
                                                                                                Printed name and title
                                     ATTACHMENT A


                               Property to Be Searched


1. The cellular telephone assigned call number (786) 877-6029, (the "Target Telephone"),

   whose wireless servic·e provider is Verizon.


2. Information about the location of the Target Telephone that is within the possession,

   custody, or control of Verizon.
                                       ATTACHMENT B


                                 Particular Things to be Seized


        All information about the location of the Target Telephone described in Attachment A for

a period of thirty days, during all times of day and night. "Information about the location of the

Target Telephone" includes all available E-911 Phase II data, GPS data, latitude-longitude data,

and other precise location information, as well as all data about which "cell towers" (i.e., antenna

towers covering specific geographic areas) and "sectors" (i.e., faces of the towers) received a

radio signal from the cellular telephone described in Attachment A.

        To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of Verizon, Verizon is

required to disclose the Location Information to the government. In addition, Verizon must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with Verizon's services, including by initiating a signal to determine the location of

the Target Cell Phone on Verizon's network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall compensate Verizon for reasonable expenses incurred in furnishing such

facilities or assistance.

        This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
     AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

                                                                     Return
                                            Date and time warrant executed:       Copy of warrant and inventory left with:

     Inventory made in the presence of :

     Inventory of the property taken and name of any person(s) seized:




                                                                  Certification


          I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
 to the designated judge.



 Date:
                                                                                       Executing officer's signature


                                                                                          Printed name and title
II
